Exhibit 10.1

[LETTERHEAD]

March 29, 2011

Re: 2011 Performance Share Grant

Dear       :

Exide Technologies (the “Company”) is pleased to inform you that, pursuant to
the Company’s 2009 Stock Incentive Plan (the “Plan”), you have been granted
[INSERT Number] Performance Shares (“Performance Shares”) by the Compensation
Committee of the Board of Directors (“Committee”) as of the date hereof. You
will receive separate award agreements for any restricted stock, restricted
stock unit or performance unit awards that you have also been granted as of the
same date.

This award letter (this “Agreement”) sets forth the terms of the Performance
Shares. However, please note that the Performance Shares are also subject to the
terms of the Plan, as interpreted by the Committee in its full discretion.
Furthermore, this Agreement in no way guarantees that you will receive any
payment of shares of Common Stock pursuant to the Performance Shares under the
Plan. Any terms not defined in this Agreement will have the meaning ascribed to
them in the Plan. The Performance Shares are intended to constitute qualified
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”).

General Terms

Your right to receive payment pursuant to the Performance Shares is contingent
upon the achievement of a single Management Objective, which is described in
detail below. The achievement of the Management Objective will be measured
during the period from April 1, 2011 through March 31, 2014 (the “Performance
Period”).

Management Objective

The Management Objective for the Performance Period is based on the achievement
of performance goals relating to relative total shareholder return of the
Company (“Relative TSR”) for the Performance Period (the “Relative TSR
Performance Metric”). As further described below, if a minimum threshold is met
with respect to the Relative TSR Performance Metric, you will receive a payment
of shares of Common Stock pursuant to at least a portion of the Performance
Shares.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business, or other events or circumstances render the Management Objective to be
unsuitable, the Committee may modify the Management Objective or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action will be made in the case of a Covered
Employee where such action may result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.

Payment of Performance Shares

You will receive a payment of shares of Common Stock pursuant to the Performance
Shares for the Performance Period only if payment is otherwise permitted under
the terms of the Plan and the Board (or Committee, in the case of Covered
Employees) has certified that the Management Objective has been satisfied. You
will receive any shares of Common Stock pursuant to the Performance Shares that
you have earned under this Agreement within 90 days after March 31, 2014 (the
“Payment Date”), unless your Continuous Service with the Company or one of its
subsidiaries terminates on account of your death or disability or in connection
with a Change in Control prior to the end of the Performance Period, in which
such case you will receive payment, if any, in accordance with the terms set
forth below under the heading “Effect of Early Termination on the Performance
Shares.”

Earning of Performance Shares

Provided that you remain in Continuous Service through the end of the
Performance Period, the actual number of shares of Common Stock, if any, that
you will earn pursuant to the Performance Shares at the end of the Performance
Period will be determined in accordance with the performance matrix set forth on
Exhibit A to this Agreement. Pursuant to the matrix, you will receive up to 150%
of your Performance Shares at the end of the Performance Period if the Relative
TSR at the end of the Performance Period equals or exceeds the threshold amount
(25th percentile) (the “Relative TSR Threshold Amount”) as set forth on
Exhibit A. If the Relative TSR at the end of the Performance Period is greater
than the Relative TSR Threshold Amount, but less than the target amount (50th
percentile) (the “Relative TSR Target Amount”) and is not expressly stated on
Exhibit A, then each whole 1% improvement in performance will result in
approximately a 3% increase in the number of Performance Shares earned above the
Relative TSR Threshold Amount until the Relative TSR Target Amount is reached.
If the Relative TSR at the end of the Performance Period is greater than the
Relative TSR Target Amount, but less than the maximum amount (75th percentile)
(the “Relative TSR Maximum Amount”) and is not expressly stated on Exhibit A,
then each whole 1% improvement in performance will result in approximately a 2%
increase in the number of Performance Shares earned above the Relative TSR
Target Amount until the Relative TSR Maximum Amount is reached. No additional
Performance Shares will be earned if performance exceeds the Relative TSR
Maximum Amount.

For purposes of this award, Relative TSR will be based on the difference between
the Beginning Stock Price (as defined below) and the Ending Stock Price (as
defined below) relative to the performance of the Russell 2000®, plus the amount
per share of any cash dividends paid by the Company during the Performance
Period. The term “Beginning Stock Price” means the average closing price of a
share of the Company’s Common Stock for the 20 consecutive trading days
immediately preceding, but not including, April 1, 2011 as reported by the
online edition of The Wall Street Journal on the NASDAQ Global Market, or as
reported by such other source as the Committee may approve. The term “Ending
Stock Price” means the average closing price of a share of the Company’s Common
Stock for the 20 consecutive trading days immediately preceding, but not
including, the last day of the Performance Period as reported by the online
edition of The Wall Street Journal on the NASDAQ Global Market, or as reported
by such other source as the Committee may approve.

Effect of Early Termination on the Performance Shares

Death

If your Continuous Service terminates early on account of your death prior to
the end of the Performance Period, the number of shares of Common Stock that
your beneficiary will receive pursuant to the Performance Shares, if any, will
be determined in accordance with Exhibit A attached hereto and will be paid to
your designated beneficiary on the Payment Date. However, the number of shares
of Common Stock will be pro-rated for the period starting on the date hereof and
ending on the last day of the month in which your Continuous Service is
terminated on account of your death.

Disability

If your Continuous Service terminates early on account of your disability prior
to the end of the Performance Period, the number of shares of Common Stock that
you will receive pursuant to the Performance Shares, if any, will be determined
in accordance with Exhibit A attached hereto and will be paid on the Payment
Date. However, the number of shares of Common Stock will be pro-rated for the
period starting on the date hereof and ending on the last day of the month in
which your Continuous Service is terminated on account of your disability.

Change in Control

In the event your Continuous Service is terminated by the Company for any reason
other than Cause or by you for Good Reason (as defined below) on or within
twelve (12) months after a Change in Control, the number of shares of Common
Stock that you will receive pursuant to the Performance Shares, if any, will be
determined in accordance with Exhibit A attached hereto. However, in order to
determine the number of Performance Shares earned, the Relative TSR Performance
Metric will be measured as of the last day of the month in which your Continuous
Service is terminated in connection with the Change in Control instead of the
last day of the Performance Period. Any Performance Shares earned on the date
your Continuous Service is terminated in connection with a Change in Control
will be delivered as soon as practicable, and in all events within 30 days,
following the date your Continuous Service is terminated in connection with a
Change in Control; provided, however, that if the termination of Continuous
Service is not a “separation of service” as defined under Section 409A of the
Code, payment will be made to you within 30 days following the earlier of
(i) the Payment Date or (ii) the date of your “separation of service” with the
Company (determined in accordance with Section 409A of the Code); further,
provided, that if the date of payment is determined by reference to the date of
your “separation of service” with the Company (determined in accordance with
Section 409A of the Code) or the Change in Control does not constitute a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the Company, within the meaning of Section 409A of the
Code, and you are considered a “specified employee” for the purposes of
Section 409A of the Code, payment will be made within 30 days of the first
business day of the seventh month after the date of your “separation of service”
with the Company (determined in accordance with Section 409A of the Code).

For purposes of this Agreement, the term “Good Reason” shall mean (i) a material
diminution in your authority, duties or responsibilities, (ii) a relocation of
the office at which you provide services to the Company or a Subsidiary to a
location more than fifty (50) miles from its current location; or (iii) any
material breach of an employment agreement, if any, that is in effect at any
time between you and the Company.

Before a termination will constitute a termination for Good Reason, you must
give the Company a Notice of Good Reason within ninety (90) calendar days
following the occurrence of the event that constitutes Good Reason. Failure to
provide such Notice of Good Reason within such 90-day period shall be conclusive
proof that you shall not have Good Reason to terminate employment.

Good Reason shall exist only if (A) the Company fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Good Reason from you and (B) you terminate you employment
within sixty (60) days after the end of the period set forth in clause
(A) above. If you determine that Good Reason for termination exists and timely
file a Notice of Good Reason, such determination shall be presumed to be true
and the Company will have the burden of proving that Good Reason does not exist.

For purposes of this Agreement, “Notice of Good Reason” means a written notice
by you to the Company which sets forth in reasonable detail the specific reason
for a termination of employment for Good Reason and the facts and circumstances
claimed to provide a basis for such termination and is provided to the Company
in accordance with the terms set forth above.

Other Terminations

If your Continuous Service with the Company or any subsidiary is voluntarily or
involuntarily terminated during the Performance Period for any reason other than
your death or disability, or in connection with a Change in Control, you will
forfeit your entire Performance Share Award.

If there is a conflict between these termination provisions and the termination
provisions of the Plan, the terms of the Plan shall govern.

Taxes and Withholding

To the extent that the Company is required to withhold any federal, state, local
or foreign taxes in connection with the payment of any shares of Common Stock
made pursuant to the Performance Shares and the amounts available to the Company
for such withholding are insufficient, you shall pay such taxes or make
provisions that are satisfactory to the Company for the payment thereof. Unless
otherwise determined by the Committee, you may elect to satisfy all or any part
of any such withholding obligation by (i) paying cash, (ii) surrendering to the
Company a portion of the shares of Common Stock that are issued or transferred
to you or that become nontransferable by you hereunder, and the shares of Common
Stock so surrendered by you shall be credited against any such withholding
obligation at the Market Value per Share of such shares of Common Stock on the
date of such surrender, or (iii) a combination of such methods.

Please contact        at extension        if you have any questions about the
Plan or the Program.

Very truly yours,

     
By:

The undersigned hereby accepts the terms of this Award Agreement
and the Plan.

Address:

1

Exhibit A

Performance Shares Earned – Relative TSR

         
Percentile Rank Relative to Russell 2000®
  % of Award Earned
 
       
Less than 25
    0 %
 
       
25
    25 %
 
       
30
    40 %
 
       
35
    55 %
 
       
40
    70 %
 
       
45
    85 %
 
       
50
    100 %
 
       
55
    110 %
 
       
60
    120 %
 
       
65
    130 %
 
       
70
    140 %
 
       
75 or greater
    150 %
 
       

2